Title: Thomas Jefferson to John Bent, 17 January 1819
From: Jefferson, Thomas
To: Bent, John


          
            Sir
            Monticello
Jan. 17. 19.
          
          I have just recieved your letter of Dec. 24. and am sorry it is not in my power to give you the information you request as to the steps you must pursue to get your bounty in land. but retired as I am from all public business and scarcely ever going from home, I have paid no attention to the subject on which you ask my advice, and am entirely ignorant of it. but the best thing you can do is to write your case to mr Barbour, your representative in Congress, who can advise you with certainty how to proceed. no man in the world is more capable of putting you on the right track, and none I am sure will be more ready to do it. wishing you may succeed in obtaining whatever may be your just rights, I tender you my respects
          Th: Jefferson
        